UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-y-

ENZO VETTESE,

Defendant.

DENISE COTE, District Judge:
For the reasons set forth
it is hereby
ORDERED that the defendan

prejudice to any renewed appli

Dated: New York, New York
March 3, 2020

13Cr0987 (DLC) *

ORDER

 

  

 

on the record on March 3, 2020,

t Enzo Vettese is detained without

cation by the defendant.

 

United Stafes District Judge

FUR Oona tse TARA ACER) AOA

T
}

* we
rene

 

 
